Filed 12/15/20 P. v. Casas CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 THE PEOPLE,                                                 B300209

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. KA116454
        v.

 DENNIS CASAS,

        Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Rubiya Nur, Judge. Affirmed.
      Patricia J. Ulibarri, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithy, Assistant
Attorney General, William H. Shin and Roberta L. Davis, Deputy
Attorneys General, for Plaintiff and Respondent.
                           INTRODUCTION

      A jury convicted defendant Dennis Casas of forcible rape of
a child (count 2), forcible sexual penetration of a child (count 3),
and unlawful sexual intercourse with a child (count 4). The court
sentenced defendant to 13 years, 8 months in prison, consisting of
11 years for count 2, plus a consecutive term of 2 years, 8 months
for count 3. Defendant contends the court erred when it did not
stay his sentence on count 3 under Penal Code1 section 654. We
disagree and affirm.

                     FACTUAL BACKGROUND

       At the time he committed the underlying offenses,
defendant was 20 years old and the victim was 14 years old.2 The
victim had just left a party with some friends when she ran into a
man named Michael she had met on the internet. Michael and
defendant were sitting in the same car. One of Michael’s friends
drove the victim, her friends, defendant, and another man to a
second party. After consuming alcohol and drugs at the second
party, the victim told Michael she wanted him to take her and
her friends to their friend’s house.
       After leaving the second party, the victim realized they
were driving to a park instead of her friend’s house. Michael
started kissing the victim and one of her friends. As they were
kissing, defendant pulled the victim towards him. He then
rubbed her thigh and tried to touch her genitals. The victim felt



1   All undesignated statutory references are to the Penal Code.
2Defendant was convicted in a different case less than four months
earlier of having sexual intercourse with a minor.




                                     2
uncomfortable, removed defendant’s hand from her thigh, and
told him to stop touching her. The victim told one of her friends
that defendant wouldn’t stop touching her. The friend told
defendant to leave the victim alone.
       When they arrived at the park, everyone got out of the car.
The victim told her friends that she was cold, so defendant tried
to convince her to get back inside the car with him. The victim
initially refused and asked her friends to stay with her because
she didn’t want to go inside the car alone with defendant. The
victim eventually got into the back seat of the car with defendant,
while two of her friends sat in the front seats. Defendant
continued to try to hook up with the victim, but the victim
refused and began hugging one of her friends from behind. One of
the victim’s friends then got out of the car, vomited, and passed
out. The other friend got out of the car to check on the one who
had passed out.
       Once he was alone with the victim, defendant began kissing
her again. Although she told him to stop and that she felt sick,
defendant kept kissing her and telling her it was “fine” and that
she was “good.” Defendant then got on top of the victim, pinned
both of her arms down with one of his hands, and used his other
hand to touch her thigh. The victim struggled to push defendant
off of her. Defendant kept telling the victim she was “fine” and
would “like it.”
       Defendant then unzipped his pants, touched the victim’s
breasts, pulled off her shorts, and started rubbing her genitals.
The victim told defendant she was a virgin and not ready to have
sex, but defendant continued to grope her. Defendant then put
his finger inside the victim’s vagina.




                                3
       After the victim screamed and told defendant to stop
touching her, he removed her underwear and put his penis inside
her vagina. Defendant had sex with the victim for two or three
minutes while she struggled to get him off of her before her
friends returned to the car and told defendant to stop touching
her. Defendant let the victim go and started laughing with his
friends. The group then left the park and dropped the victim and
her friend off at her friend’s house.

               PROCEDURAL BACKGROUND

       The People charged defendant with rape of a child over 14
years old (§ 261, subd. (a)(2); count 2), sexual penetration by
foreign object of a child over 14 years old (§ 289, subd. (a)(1)(C);
count 3), and unlawful sexual intercourse with a child (§ 261.5,
subd. (c); count 4). A jury found defendant guilty of all three
counts and found true as to counts 2 and 3 that the victim was a
child 14 years or older.
       At sentencing, the court found section 667.6, subdivision
(d), did not apply because defendant committed the offenses “in
one continuous event,” and he “did not have the time or
opportunity or did not have that factor that the court could
consider where he reflected upon before committing the second
act.” The court then exercised its discretion to sentence defendant
under section 1170.12, instead of under section 667.6, subdivision
(c).
       The court sentenced defendant to a total term of 13 years, 8
months in prison. Specifically, the court imposed the high term of
11 years for count 2, and one-third of the mid-term for count 3 (2
years, 8 months) to run consecutively to count 2. As to count 4,
the court imposed but stayed under section 654 the high term of
three years.




                                 4
      Defendant appeals.

                          DISCUSSION

       Defendant contends the court erred when it imposed
separate punishments for counts 2 and 3, arguing the acts giving
rise to each count were part of an indivisible course of conduct for
purposes of section 654. We disagree.
       Section 654 provides in relevant part: “An act or
omission that is punishable in different ways by different
provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no
case shall the act or omission be punished under more than
one provision.” Thus, by its terms, section 654 applies only where
a single act or omission gives rise to multiple convictions. (People
v. Hicks (1993) 6 Cal.4th 784, 791 (Hicks).)
       But, in Neal v. State of California (1960) 55 Cal.2d 11, the
California Supreme Court interpreted the statute broadly,
holding it applies “ ‘not only where there was but one “act” in the
ordinary sense … but also where a course of conduct violated
more than one statute and the problem was whether it comprised
a divisible transaction which could be punished under more than
one statute within the meaning of section 654.’ [Citation.]” (Id. at
p. 21.) “ ‘It is defendant’s intent and objective, not the temporal
proximity of his offenses, which determine whether the
transaction is indivisible. [Citations.] ... [I]f all of the offenses
were merely incidental to, or were the means of accomplishing or
facilitating one objective, defendant may be found to have
harbored a single intent and therefore may be punished only
once. [Citation.]’ ” (Hicks, supra, 6 Cal.4th at p. 789.)
       The rule is different, however, when sex crimes are
involved. (People v. Alvarez (2009) 178 Cal.App.4th 999, 1006




                                  5
(Alvarez).) “Even where the defendant has but one objective—
sexual gratification—section 654 will not apply unless the crimes
were either incidental to or the means by which another crime
was accomplished.” (Id., at p. 1006.) For instance, section 654
“does not apply to sexual misconduct that is ‘preparatory’ in the
general sense that it is designed to sexually arouse the
perpetrator or the victim.” (Alvarez, at p. 1006.) Thus, “multiple
sex acts committed on a single occasion can result in multiple
statutory violations. Such offenses are generally ‘divisible’ from
one another under section 654, and separate punishment is
usually allowed.” (People v. Scott (1994) 9 Cal.4th 331, 344, fn. 6
(Scott).) If that were not the case, “the clever molester could
violate his victim in numerous lewd ways, safe in the knowledge
that he could not be convicted and punished for every act. In light
of the special protection afforded underage victims, … the
Legislature [could not have] intended this result.” (Id. at p. 347.)
       A court has broad discretion in determining whether
section 654’s prohibition on multiple punishment applies in any
given case. (People v. Vasquez (2020) 44 Cal.App.5th 732, 737.) A
court’s determination, express or implied, “that two crimes were
separate, involving separate objectives,” under section 654 is a
question of fact we review for substantial evidence. (People v.
Brents (2012) 53 Cal.4th 599, 618.) We review the evidence in the
light most favorable to the judgment and will affirm the court’s
sentencing decision if it is supported by substantial evidence.
(Vasquez, at p. 737.)
       Substantial evidence supports the court’s implied finding
that section 654 does not apply to count 3 in this case.
Defendant’s act of penetrating the victim’s vagina with his
finger—which gave rise to his conviction for sexual penetration




                                 6
under count 3—was completed before he accomplished the
forcible rape for count 2. Further, nothing in the record suggests
that defendant could not have accomplished the forcible rape
without first digitally penetrating the victim. Indeed, after
defendant penetrated the victim with his finger, he removed his
finger and took the time to pull off her underwear before he
inserted his penis inside of her vagina. Thus, the court
reasonably could have inferred that the digital penetration was,
at most, a “preparatory” act intended to arouse or gratify
defendant before he completed the rape. But, as we explained
above, section 654 does not apply to such acts. (Alvarez, supra,
178 Cal.App.4th at p. 1006.) Because the digital penetration
giving rise to count 3 was neither incidental to nor necessary to
accomplish the forcible rape giving rise to count 2, the court did
not err when it imposed separate punishments for counts 2 and 3.
(Ibid.)
       Defendant insists the court’s finding that section 667.6,
subdivision (d) does not apply in this case necessarily means the
court found the sexual penetration for count 3 was incidental to
or the means by which he accomplished the forcible rape for
count 2 such that the court was required to stay punishment for
count 3 under section 654. This argument lacks merit.
       Section 667.6, subdivision (d) provides: “A full, separate,
and consecutive term shall be imposed for each violation of an
offense specified in subdivision (e) if the crimes involve separate
victims or involve the same victim on separate occasions. [¶] In
determining whether crimes against a single victim were
committed on separate occasions under this subdivision, the court
shall consider whether, between the commission of one sex crime
and another, the defendant had a reasonable opportunity to




                                7
reflect upon his or her actions and nevertheless resumed sexually
assaultive behavior. Neither the duration of time between crimes,
nor whether or not the defendant lost or abandoned his or her
opportunity to attack, shall be, in and of itself, determinative on
the issue of whether the crimes in question occurred on separate
occasions.”
       By its terms, section 667.6, subdivision (d) requires the
court to make a different finding from what is required under
section 654. That is, in a case involving a single victim, section
667.6, subdivision (d) only applies if the court finds the defendant
committed the sexual offenses on separate occasions, which
requires the court to consider whether the defendant had a
reasonable opportunity to reflect upon his actions and resume the
sexually assaultive behavior despite the opportunity to reflect.
Section 654 does not include such a requirement. Indeed, as we
discussed above, a defendant can receive multiple punishments
for multiple sexual acts committed on a single occasion because
such acts are generally “divisible” from one another for purposes
of section 654. (Scott, supra, 9 Cal.4th at p. 344.) Thus, the court’s
finding that defendant did not have the opportunity to reflect
upon his actions between committing the sexual penetration and
the forcible rape and that, as a result, the acts giving rise to
counts 2 and 3 “were not separate events,” does not mean the
court erred in imposing separate punishments for those acts for
purposes of section 654.
       In short, substantial evidence supports the court’s implied
finding that the sexual penetration and the forcible rape were
divisible acts for purposes of section 654.




                                  8
                     DISPOSITION

    The judgment is affirmed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    DHANIDINA, J.




                                9